ORMOND, J.
— No objection can be made in this Court to the award, which was not made in the court below, unless indeed, it should appear from the judgment of the court, that the award did not decide the matters in controversy between the parties; which does not appear to be the predicament of this case. The only objections made to the award in the court below were, that it did not appear that the arbitrators acted under oath; and that, the award was not sealed by them.
The first objection is slightly varied in the assignment of error, which is, that it does not appear that the arbitrators were sworn according to law. This objection is rested in this court, on the language of the certificate of the justice of the peace, which is, that he administered to the arbitrators an oath, to decide the matters in controversy between the parties, impartially, according to equity, and the evidence. It is true, that he does not state that it was before they entered upon the arbitration; but that such was the fact, is clearly deducible from the language employed by him, which imports future action.
But a still more conclusive answer to the objection is, that it might have been proved by parol, that the oath which the law requires, was administered to tiro arbitrators before they entered on their duties: and if no certificate; that such was the fact, was found in the record, we would intend that the fact was established in some mode, as it is stated in the judgment of the court, that the arbitrators were sworn according to law; and if such was not the fact, it should have been shown by bill of exceptions.
As to the remaining point, we understand the requisition of the statute, that the arbitrators shall seal their award, to be merely directory to them; and that if this is not donej the omission *186will not affect its validity. A contrary decision would be in hostility with the 3d section of the act regulating this matter; which provides, that no award made by virtue of this act, shall be liable to be examined into, superseded, or reversed, by writ of error, or set aside by the court to which it was returned, for want of form only, or other irregularity, if such award decides the case, suit, matter or controversy, submitted to arbitrators.
In the award which is found in the record, the arbitrators declare that it is given under their hands and seals; but omit making a scroll, or flourish with a pen opposite their names. If this is not mere form, it is difficult to say in what form consists.
Awards- are among the most favored objects of courts of justice. That they are so considered in this court, is apparent from the case of Tankersly v. Richardson, (2 Stewart Rep. 130.)
Let the judgment be affirmed.